Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  applying a powder layerof should be changed to applying a powder layer of.  Appropriate correction is required.
Claim 15 is  objected to because of the following informalities:  ...in such a way that a first process gas from the first process, and, ...a second process gas from the second process gas, should be changed to ...in such a way that the first process gas from the first process, and, ...the second process gas from the second process gas, for antecedent basis continuity.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a control apparatus for automatically controlling" in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "in such a way that a laminar gas flow above" is not disclosed in the claims nor in the specification exactly how the second process gas enters the process chamber to achieve laminar gas flow and what structure is associated with creating this laminar gas flow. It is not .
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "is carried out in such a way that the first selected region is at least partially melted again" and "is carried out in such a way that the second selected region is at least partially melted again" is not positively recited in the claims nor in the specification as to how such regions would be partially melted again. 
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "wherein the melting in step (d) is carried out in such a way that the first selected region after a subsequent cooling has a first metallurgical structure" and " the melting in step (f) is carried out in such a way that the second selected region after a subsequent cooling has a second metallurgical structure" is not positively recited as to when a cooling step is to be .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 3, 4, 7, 10, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “at least” is indefinite because the examiner is unsure if the items following the “at least” in each of the claims is meant to be included or excluded from the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a purging or mixing step for the first and second process gasses.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the steps between d and e are meant 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of the “in particular” and “preferably” in the claim, as well as the lack of congruity with the upper and lower limits of the claimed ranges reders this claim unclear what exactly is meant to be disclosed by the applicant. For example, “preferably at least 1% Ni, in particular at least 10% Ni and at most 24% Ni” claims 1 to 24% Ni and also claims 10 to 24% Ni based upon how it is written and how it is interpreted.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “comprising arranging a glass plate at a predetermined distance” is unclear as to the structure behind the mechanism of arranging. The examiner is unsure if it is meant to be done automatically or by an operator. 
Claims 1, 8, 11 recite the limitation "the applied powder layer".  There is insufficient antecedent basis for this limitation in the claim. There is recitation for applying a powder layer in claim 1 but no further recitation of an applied powder layer. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “a subsequent cooling process” is unclear because the process is not defined nor is the timing of the step of the cooling process defined in the claims or specification. 
Claims 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations of “relative and in particular parallel to” in claim 14 and “relative and preferably parallel to” in claim 17 are unclear what is meant to by relative, the examiner is interpreting this to mean by or in proximity to. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “for automatically controlling the valve assembly on the basis of numerical data which define the geometric form of the component to be produced” is unclear how the numerical data which define the geometric form relates to controlling a gas valve, and further how controlling a gas valve creates a geometric form. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “a process chamber having a build platform, an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform” is unclear because a doctor blade in the art of material applying is typically used to remove excess material or clean surfaces and doesn’t work to apply material and the definition of what the applicant means as a doctor blade is not positively recited in the specification. The examiner is not able to determine what is meant here by the applicant and therefore the interpretation is that the doctor blade is meant to be a means of applying a powder or what it is. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”). 
Regarding claim 1, YOSHIMURA teaches, except where struck through, Method for producing a component by means of an additive manufacturing method using a laser (abstract teaches Provided is a three-dimensional deposition device, including: a powder supply unit which supplies a powder material; a light irradiation unit which irradiates the powder material with a light beam so that the powder material irradiated with the light beam is sintered or melted and solidified to form a formed layer; a three-dimensional deposition chamber which is sealed from an outside and accommodates the powder supply unit, the light irradiation unit, and (a) providing a metal powder (par. 46 teaches The deposition head 12 injects a powder material toward the base unit 100), (b) applying a powder layer of the metal powder to a build platform (par. 46 teaches The deposition head 12 injects a powder material toward the base unit 100; fixing base 17 a) of a process chamber (fig.1 teaches fixing base 17 a and base unit 100 inside of dimensional deposition chamber 2), (c) introducing a first process gas into the process chamber (par. 63 teaches . The gas introduction unit 38 introduces a gas having a predetermined element, for example, an inert gas such as argon and nitrogen into the three-dimensional deposition chamber 2), (d) melting a first selected region of the applied powder layer by means of a laser in a first atmosphere which includes the first process gas (par. 88 teaches s19 which is After the control device 20 determines the formed layer forming condition, the control device 20 injects the powder P toward the pedestal 91 of the base unit 100 and starts emitting the laser beam L thereto by the deposition head 12 (step S19). Since the control device 20 emits the laser beam L while injecting the powder P, the powder P is melted by the laser beam L and the melted powder P can be solidified. Thus, the solid body B is formed on the pedestal 91, and fig. 9 teaches S19 coming after S15 where S15 is taught per par. 83 as When the base unit 100 is set to the rotation table unit 17, the control device 20 introduces a gas into the three-dimensional deposition chamber 2 by the gas introduction unit 38 (step S15), therefore the laser beam is irradiated while the gas in the deposition chamber 2), (YOSHIMURA does not teach e) introducing a second process gas into the process chamber, wherein the second process gas differs from the first process gas at least in terms of its composition and/or its pressure, and, (f) melting a second selected region of the applied powder layer by means of the laser in a second atmosphere which includes the second process gas, wherein the second selected region differs from the first selected region. Along the same field of endeavor, Gandhiraman is considered analogous art because Gandhiraman discloses This invention relates to the field of additive printing (abstract).  Gandhiraman teaches, except where struck through, e) introducing a second process gas into the process chamber (claim 8 teaches a reactive secondary gas fed through the outer nozzle), wherein the second process gas differs from the first process gas at least in terms of its composition (claim 8 teaches non-reactive primary gas, and further teaches, a reactive secondary gas, which would be obvious that they are made of different compositions because they are at separate ends of the reactivity spectrum, i.e. one is inert and the other is not therefore they are different materials) and/or its pressure, and, (f) melting a second selected region of the applied powder layer by means of the laser in a second atmosphere which includes the second process gas (YOSHIMURA teaches the method of using a laser to melt a region as discussed above while Gandhiraman teaches that it is possible to perform such processes according to claim 1 wherein the plasma discharge made of reactive and/or non-reactive inert gases from said nozzle has ability to tailor the physical, chemical, optical, magnetic, electronic properties and oxidation state of the bulk of the materials printed through the nozzle, prior to printing while in plasma discharge, during printing and post printing by changing one or more of the features including , wherein the second selected region differs from the first selected region (as previously discussed, the two regions of Gandhiraman would differ because they would have different properties).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA reference, such that e) introducing a second process gas into the process chamber, wherein the second process gas differs from the first process gas at least in terms of its composition and/or its pressure, and, (f) melting a second selected region of the applied powder layer by means of the laser in a second atmosphere which includes the second process gas, wherein the second selected region differs from the first selected region, as suggested and taught by Gandhiraman, for the purpose of providing an advantageous means so there is the ability to tailor the physical, chemical, optical, magnetic, electronic properties and oxidation state of the bulk of the materials printed through the nozzle, prior to printing while in plasma discharge, during printing and post printing by changing one or more of the features including morphology, oxidation state, chemical bonding, spin state, crystallographic structure, strain, thickness (claim 1).
Regarding claim 2, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses furthermore comprising repeating, in particular repeating multiple times, at least steps (a) to (d) and/or repeating, in particular repeating multiple times, steps (e) and (f) (par. 3 teaches that it is known in the art to repeat the steps of 3D printing  a method in which a powder layer formed of a metallic powder material is irradiated with a light beam so that a sintered layer is formed and this process is repeated so that a plurality of sintered layers are integrally deposited furthermore comprising repeating, in particular repeating multiple times, at least steps (a) to (d) and/or repeating, in particular repeating multiple times, steps (e) and (f), as suggested and taught by YOSHIMURA, for the purpose of providing a means to allow for so that a plurality of sintered layers are integrally deposited to form a three-dimensional object (par. 3). 
Regarding claim 3, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses wherein the metal powder is a metal alloy, in particular aluminium alloy, or the metal powder is composed of at least 55% Fe, in particular at least 75% Fe and at most 99% Fe, in particular at most 80% Fe, preferably at least 1% Ni, in particular at least 10% Ni and at most 24% Ni, preferably at least 1% Cr, in particular at least 8% Cr and at most 35% Cr, and also at least one additional alloying element selected from the group consisting of C, Mo, Mn, Cu, W, V, Si, Ta, Nb and Ti (par. 46 teaches The powder which is introduced into the deposition head 12 is powder which is used as a raw material of the three-dimensional object. In the first embodiment, for example, a metal material such as iron, copper, aluminum, or titanium can be used as the powder). YOSHIMURA and Gandhiraman disclose the claimed invention except for or the metal powder is composed of at least 55% Fe, in particular at least 75% Fe and at most 99% Fe, in particular at most 80% Fe, preferably at least 1% Ni, in particular at least 10% Ni and at most 24% Ni, preferably at least 1% Cr, in particular at least 8% Cr and at most 35% Cr, and also at least one additional alloying element selected from the group consisting of C, Mo, Mn, Cu, W, V, Si, Ta, Nb and Ti. It would have been obvious to 
Regarding claim 4, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1, as discussed above and YOSHIMURA further discloses wherein the first process gas and/or the second process gas include(s) at least one gas selected from the group consisting of: argon, helium, nitrogen, carbon monoxide, carbon dioxide, methane, propane, hydrogen and oxygen (par. 63 teaches a gas having a predetermined element, for example, an inert gas such as argon and nitrogen, the use of “inert gas such as” also renders it obvious that YOSHIMURA can include other inert gasses such as helium, nitrogen, carbon monoxide, and carbon dioxide).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the first process gas and/or the second process gas include(s) at least one gas selected from the group consisting of: argon, helium, nitrogen, carbon monoxide, carbon dioxide, methane, propane, hydrogen and oxygen, as suggested and taught by YOSHIMURA, for the purpose of providing a means to introduce a gas having a predetermined element (par. 63).
Regarding claim 5, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and Gandhiraman further discloses wherein the first process gas and the second process gas include hydrogen, wherein the concentration of hydrogen in the first process gas is higher than the concentration of hydrogen in the second process gas (par. 44 teaches Various process gases including helium, argon, hydrogen, nitrogen, carbon dioxide, oxygen, methane, alkane, alkene, silane, carbon tetra fluoride, sulfur hexafluoride, etc., can be used on their own or with appropriate mixture to suit the need; par. 56 teaches  In order to change the chemical characteristics and the electronic properties, any of the reactive gases including nitrogen, oxygen, hydrogen, carbon dioxide, alkane, alkene, carbon tetra fluoride, sulfur hexafluoride etc., can be used. The reactive and non-reactive gases can either be used on their own or with appropriate mixture of gases to obtain the required plasma processing condition, therefore, it is obvious to change gas concentrations of hydrogen to achieve desired results).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA reference, to include wherein the first process gas and the second process gas include hydrogen, wherein the concentration of hydrogen in the first process gas is higher than the concentration of hydrogen in the second process gas, as suggested and taught by Gandhiraman, for the purpose of providing a means to advantageously to change the morphology of the particles (par. 59). 
Regarding claim 6, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses wherein during the melting in step (d) and/or in step (f) a pressure in the process chamber is varied (par. 87 teaches the formed layer forming condition is a condition necessary to form the formed layer and includes a shape of each formed layer, a type of powder P, an injection speed of the powder P, an injection pressure of the powder P, and par. 88 teaches After the control device 20 determines the formed layer forming condition, the control device 20 injects the powder P toward the pedestal 91, and therefore controls the pressure of the injection of the wherein during the melting in step (d) and/or in step (f) a pressure in the process chamber is varied, as suggested and taught by YOSHIMURA, for the purpose of providing a means to advantageously make it possible to suppress deterioration in quality of a three-dimensional object (par. 14). 
Regarding claim 7, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses furthermore comprising at least partially heat treating the applied layer during the melting in step (d) and/or in step (f) and/or at least partially heat treating the applied layer after the melting in step (d) and/or in step (f), wherein the heat treatment comprises melting, sintering, annealing, stress relief annealing, diffusion annealing or low hydrogen annealing, with the heat treatment preferably being effected by means of a defocused laser (par. 113 teaches for example, the three-dimensional deposition device 1 may form the formed layer by forming a powder layer by a powder supply unit and irradiating a part of the powder layer with the laser beam L to sinter the powder).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that furthermore comprising at least partially heat treating the applied layer during the melting in step (d) and/or in step (f) and/or at least partially heat treating the applied layer after the melting in step (d) and/or in step (f), wherein the heat treatment comprises melting, sintering, annealing, stress relief annealing, diffusion annealing or low hydrogen annealing, with the heat treatment preferably being effected by means of a defocused laser, as suggested and taught by YOSHIMURA, for the purpose of providing a means for the powder layer with the laser beam L to sinter the powder (113).
Regarding claim 10, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses wherein the melting in step (d) is carried out in such a way that the first selected region is at least partially melted again, and/or the melting in step (f) is carried out in such a way that the second selected region is at least partially melted again (see 112 above; par. 7 teaches a light irradiation unit which irradiates the powder material with a light beam and sinters or melts and solidifies at least a part of the powder material irradiated with the light beam to form the formed layer).  Gandhiraman also teaches wherein the melting in step (d) is carried out in such a way that the first selected region is at least partially melted again, and/or the melting in step (f) is carried out in such a way that the second selected region is at least partially melted again (par. 6 teaches During direct metal laser sintering (DMLS) or direct metal laser melting (DMLM), an apparatus builds objects in a layer-by-layer manner by sintering or melting a powder material using an energy beam. The powder to be melted by the energy beam is spread evenly over a powder bed on a build platform, and the energy beam sinters or melts a cross sectional layer of the object being built under control of an irradiation emission directing device. The build platform is lowered and another layer of powder is spread over the powder bed and object being built, followed by successive melting/sintering of the powder. The process is repeated until the part is completely built up from the melted/sintered powder material).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the melting in step (d) is carried out in such a way that the first selected region is at least partially melted again, and/or the melting in step (f) is carried out in such a way that the second selected region is at least partially melted again, as suggested and taught by YOSHIMURA and Gandhiraman, for the purpose of providing a means to advantagesouly have a process is repeated until the part is completely built up from the melted/sintered powder material (Gandhiraman par. 6). 
Regarding claim 14, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses furthermore comprising changing between the first process gas and the second process gas by moving a sealing slide (56) within the process chamber relative and in particular parallel to the build platform (par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have an movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include furthermore comprising changing between the first process gas and the second process gas by moving a sealing slide (56) within the process chamber relative and in particular parallel to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).
Claims 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20190206629A1 HAAS (hereinafter “HAAS”) in view of US 20160052056 A1 Fager (hereinafter “Fager”).
Regarding claim 15, YOSHIMURA teaches, except where struck through, Apparatus for producing a component by means of an additive manufacturing method using a laser (abstract teaches Provided is a three-dimensional deposition device, including: a powder supply unit which supplies a powder material; a light irradiation unit which irradiates the powder material with a light beam so that the powder material irradiated with the light beam is sintered or melted and solidified to form a formed layer; a three-dimensional deposition chamber which is sealed from an outside and accommodates the powder supply unit, the light irradiation unit, and a base unit; a gas discharge unit which discharges a gas inside the three-dimensional deposition chamber; and a gas introduction unit which introduces a predetermined gas into the three-dimensional deposition chamber), comprising: a process chamber (fig.1 teaches fixing base 17 a and base unit 100 inside of dimensional deposition chamber 2) having a build platform (par. 46 teaches The deposition head 12 injects a powder material toward the base unit 100; fixing base 17 a), (par. 63 teaches . The gas introduction unit 38 introduces a gas having a predetermined element, for example, an inert gas such as argon and nitrogen into the three-dimensional deposition chamber 2), at least one laser source for emitting a laser onto the powder layer  (par. 88 teaches s19 which is After the control device 20 determines the formed layer forming condition, the control device 20 injects the powder P toward the 91 of the base unit 100 and starts emitting the laser beam L thereto by the deposition head 12 (step S19). Since the control device 20 emits the laser beam L while injecting the powder P, the powder P is melted by the laser beam L and the melted powder P can be solidified. Thus, the solid body B is formed on the pedestal 91, and fig. 9 teaches S19 coming after S15 where S15 is taught per par. 83 as When the base unit 100 is set to the rotation table unit 17, the control device 20 introduces a gas into the three-dimensional deposition chamber 2 by the gas introduction unit 38 (step S15), therefore the laser beam is irradiated while the gas in the deposition chamber 2) and a valve assembly for the selective supply of process gas to the process gas nozzle (par. 30 teaches a gas introduction unit 38 and par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state), .  YOSHIMURA does not teach an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform. Along the same field of endeavor, HAAS is considered analogous art because HAAS discloses A method for producing an electrical component via a 3D printing (abstract).  HAAS teaches, except where struck through, an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform (par. 77 teaches The powder is uniformly distributed over the working platform using a doctor blade or a roller and selectively irradiated with a .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA reference, to include an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform, as suggested and taught by HAAS, for the purpose of providing an advantageous means so that The powder is uniformly distributed over the working platform (par. 77).  YOSHIMURA and HAAS do not teach wherein the valve assembly has at least a first valve path and a second valve path, wherein the valve assembly is connectible to a first process gas source and to a second process gas source, wherein the first valve path and the second valve path are actuable separately from one another in such a way that a first process gas from the first process gas source and/or a second process gas from the second process gas source are selectively introducible into the process chamber by means of the process gas nozzle.  Along the same field of endeavor, Fager is considered analogous art because Fager discloses A method for forming a three dimensional article through successively depositing individual layers of powder material that are fused together with an electron beam from an electron beam sources so as to form the article (abstract).  Fager teaches, except where struck through, wherein the valve assembly has at least a first valve path and a second valve path, wherein the valve assembly is connectible to a first process gas source and to a second process gas source, wherein the first valve path and the second valve path are actuable separately from one another in such a way that a first process gas from the first process gas source and/or a second process gas from the second process gas source are selectively introducible into the process chamber by means of the process gas nozzle (par. 43 teaches the gas may be stored in a gas tank 40 and connected to the second section 20 b of the vacuum chamber 20 via a pipe 44. A valve 50 may be provided on the pipe 44, which may be controlled 8; YOSHIMURA and HAAS disclose the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the gas sources and therefore the flow paths, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the gas sources and therefore the flow paths for the purpose of providing a means to advantageously allow multiple gasses to enter the chamber).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and HAAS references, to include wherein the valve assembly has at least a first valve path and a second valve path, wherein the valve assembly is connectible to a first process gas source and to a second process gas source, wherein the first valve path and the second valve path are actuable separately from one another in such a way that a first process gas from the first process gas source and/or a second process gas from the second process gas source are selectively introducible into the process chamber by means of the process gas nozzle, as suggested and taught by Fager, for the purpose of providing a means to advantagesouly allow for A valve 50 may be provided on the pipe 44, which may be controlled by the control unit 8 (par. 43).
Regarding claim 16, YOSHIMURA, HAAS, and Fager teach, except where struck through, Apparatus according to claim 15 as discussed above and Fager further discloses furthermore comprising a control apparatus for automatically controlling the valve assembly on the basis of numerical data which define the geometric form of the component to be produced (par. 43 teaches a valve 50 may be provided on the pipe 44, which may be controlled by the control unit 8).  Therefore, it would have been obvious before the effective date furthermore comprising a control apparatus for automatically controlling the valve assembly on the basis of numerical data which define the geometric form of the component to be produced, as suggested and taught by Fager, for the purpose of providing advantageously allowing for The control unit may control via the valve 50 the amount of gas that will be provided into the second section for maintaining a sufficient predetermined pressure in the second section (par. 45). 
Regarding claim 17, YOSHIMURA, HAAS, and Fager teach, except where struck through, Apparatus according to claim 15 as discussed above and YOSHIMURA further discloses furthermore comprising a sealing slide, wherein the sealing slide is movable within the process chamber relative and preferably parallel to the build platform (par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have an movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include furthermore comprising a sealing slide, wherein the sealing slide is movable within the process chamber relative and preferably parallel to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).
Apparatus according to claim 17as discussed above and YOSHIMURA further discloses wherein the sealing slide is connected to the application apparatus, wherein the application apparatus is movable relative to the build platform.  (par. 31 teaches additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have an movable part to it to allow it to be in an open and closed state)Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the sealing slide is connected to the application apparatus, wherein the application apparatus is movable relative to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”) in view of US 20200331061 A1 Redding (hereinafter “Redding”). 
Regarding claim 8, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman teach do furthermore comprising arranging a glass plate at a predetermined distance from the applied powder layer, the predetermined distance being in a range from 0.5 mm to 20.0 cm and preferably from 1.0 cm to 10.0 cm (see 112s above, it is not determinable why there is a glass plate included in this claim and how it relates), wherein the first process gas and/or the second process gas are introduced into the process chamber in such a way that a laminar gas flow above the applied powder layer is generated. Along the same field of endeavor, Redding is considered analogous art because Redding discloses An additive manufacturing machine (abstract).  Redding teaches, except where struck through, furthermore comprising arranging a glass plate at a predetermined distance from the applied powder layer, the predetermined distance being in a range from 0.5 mm to 20.0 cm and preferably from 1.0 cm to 10.0 cm (Redding does not disclose a glass plate but discloses gas pipes 613A which serve the same function as a glass plate because the pipe diameter is fixed and therefore fluid flow is fixed), wherein the first process gas and/or the second process gas are introduced into the process chamber in such a way that a laminar gas flow above the applied powder layer is generated (par. 37 teaches The build unit 600 has an irradiation emission directing device 601, an attachment plate 602 attached to the gasflow device 603, hopper 606, and recoater arm 611. The gasflow device has a gas outlet portion 603A and a gas inlet portion 603B. Within the gasflow device 603 there is a gasflow zone 604. The gasflow device 603 provides laminar gas flow within the gasflow zone 604).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman teach references, to include furthermore comprising arranging a glass plate at a predetermined distance from the applied powder layer, the predetermined distance being in a range from 0.5 mm to 20.0 cm and preferably from 1.0 cm to 10.0 cm, wherein the first process gas and/or the second process gas are introduced into the process chamber in such a way that a laminar gas flow above the applied powder layer is generated, as suggested and taught by Redding, for the purpose of providing a means that  it is advantageous to include a gasflow device providing substantially laminar gas flow to a gasflow zone (par. 31).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”) in view of http://web.archive.org/web/20180624131627/https://www.britannica.com/technology/laser Laser | Instrument | Britannica.Com (hereinafter “Laser | Instrument | Britannica.Com”). 
Regarding claim 9, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman do not teach wherein the laser oscillates during the melting in step (d) and/or in step (f), and/or a power and/or a focus of the laser are varied during the melting in step (d) and/or in step (f). Along the same field of endeavor, Laser | Instrument | Britannica.Com is considered analogous art because Laser | Instrument | Britannica.Com discloses an explanation of what a laser is.  Laser | Instrument | Britannica.Com teaches, except where struck through, wherein the laser oscillates during the melting in step (d) and/or in step (f), and/or a power and/or a focus of the laser are varied during the melting in step (d) and/or in step (f) (Laser | Instrument | Britannica.Com page 5 par. 2 teaches The combination of laser medium and resonant cavity forms what often is called simply a laser but technically is a laser oscillator, therefore lasers are oscillators).  Therefore, it would have been obvious before the effective date of the claimed wherein the laser oscillates during the melting in step (d) and/or in step (f), and/or a power and/or a focus of the laser are varied during the melting in step (d) and/or in step (f), as suggested and taught by Laser | Instrument | Britannica.Com, for the purpose of providing a known means such that Oscillation advantageously determines many laser properties, and it means that the device generates light internally (Laser | Instrument | Britannica.Com page 5 par. 2). 

Claims 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”) in view of US5837960A LEWIS (hereinafter “LEWIS”). 
Regarding claim 11, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman do not teach furthermore comprising applying or introducing at least one alloying element, especially in the form of a suspension, onto/into the applied powder layer in the first selected region and/or in the second selected region. Along the same field of endeavor, LEWIS is considered analogous art because LEWIS discloses Method and apparatus for forming articles from materials in particulate form in which the materials are melted by a laser beam and deposited at points along a tool path to form an article of the desired shape and dimensions (abstract).  LEWIS teaches, except where struck through, furthermore comprising applying or introducing at least one alloying element, especially in the form of a suspension, onto/into the applied powder layer in the first selected region and/or in the second selected region .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman references, to include furthermore comprising applying or introducing at least one alloying element, especially in the form of a suspension, onto/into the applied powder layer in the first selected region and/or in the second selected region, as suggested and taught by LEWIS, for the purpose of providing advantageously allowing for variation to achieve the desired microstructure (column 25 lines 24 to 26).
Regarding claim 12, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 11 as discussed above.  YOSHIMURA and Gandhiraman does not teach wherein the alloying element is applied or introduced by means of a printhead.  LEWIS teaches, except where struck through, wherein the alloying element is applied or introduced by means of a printhead (column 28 line 8 teaches FIG. 15 depicts the new deposition head and column 28 lines 64 to 67 and column 29 lines 1 and 2 teach Powder is supplied to the deposition head by means of 65 conduits 211, which are connected to bulkhead ring 213 by means of tubing fittings 212. The powder is transported by means of a flowing gas stream. The powder and its carrier gas flow through powder passages 230 and exit the delivery nozzle at its lower end, as depicted by arrows 21, therefore, the deposition head of LEWIS is analogous to the print head disclosed in the instant application in par. 31disclosed as The .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman reference, to include wherein the alloying element is applied or introduced by means of a printhead, as suggested and taught by LEWIS, for the purpose of providing advantageously allowing for variation to achieve the desired microstructure (column 25 lines 24 to 26). 
Regarding claim 13, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman do not teach wherein the melting in step (d) is carried out in such a way that the first selected region after a subsequent cooling has a first metallurgical structure, wherein the melting in step (f) is carried out in such a way that the second selected region after a subsequent cooling has a second metallurgical structure, and wherein the second metallurgical structure differs from the first metallurgical structure. Along the same field of endeavor, LEWIS is considered analogous art because LEWIS discloses Method and apparatus wherein the melting in step (d) is carried out in such a way that the first selected region after a subsequent cooling has a first metallurgical structure, wherein the melting in step (f) is carried out in such a way that the second selected region after a subsequent cooling has a second metallurgical structure, and wherein the second metallurgical structure differs from the first metallurgical structure (column 21 lines 23 to 38 teach A significant advantage of this invention is that it may be used to accomplish rapid solidification processing (RSP). RSP is generally defined as cooling from liquid to solid at a rate of 10,000 K/sec. and greater. Totally metastable material can be produced by means of RSP. For example, an amorphous material with novel properties can be produced by rapid cooling of molten ferromagnetic material. Even without achieving RSP, the invention provides articles having a desirable microstructure. Also, the articles produced were fully dense. Time at high temperature results in vacancy entrapment, larger crystal size, and chemical segregation. The rapid cooling of this invention yields a homogenous microstructure), the cooling of a molten pool to achieve a desired structure is known in the art).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman references, such that wherein the melting in step (d) is carried out in such a way that the first selected region after a subsequent cooling has a first metallurgical structure, wherein the melting in step (f) is carried out in such a way that the second selected region after a subsequent cooling has a second metallurgical structure, and wherein the second metallurgical structure differs from the first metallurgical structure, as 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761